 1

 2                                                                   JS-6
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10

11    DAMASCUS ROAD, LLC dba                          CASE NO.: 8:19-CV-00473- JLS-ADS
      BRIDGES TO LIFE DETOX,
12                                                    ORDER ON STIPULATION OF
                         Plaintiff,                   DISMISSAL OF ACTION WITH
13                                                    PREJUDICE
                 v.
14
      PACIFICSOURCE HEALTH                            Notice of Removal Filed: 03/11/2019
15    PLANS, A Corporation, and DOES 1                Trial Date:              None Set
      to 5,
16
                         Defendants.
17

18          Presently before the Court is the parties’ Stipulation of Dismissal of Action
19   with Prejudice. Good cause appearing, the Court GRANTS the Stipulation. As
20   stipulated by the parties, the Court DISMISSES WITH PREJUDICE the action in
21   its entirety with each party to bear its own attorney’s fees and costs. The Clerk of
22   Court will close the file. IT IS SO ORDERED.
23   Dated: November 18, 2019
24

25                                         By: JOSEPHINE L. STATON
                                              Hon. Josephine L. Staton
26

27

28

                      ORDER ON STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE
     1814199v1             Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
